Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         April 19, 2022


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the Detention of:                                No. 55888-2-II

 T.W.

                        Appellant.                           UNPUBLISHED OPINION



        PRICE, J. — T.W. appeals the superior court’s ruling in a 180-day involuntary commitment

proceeding. T.W. argues that there was insufficient evidence (1) to support the finding that he was

gravely disabled and (2) to impose a felony-based civil commitment. We affirm the superior court.

                                               FACTS

I. UNDERLYING INCIDENT

        On April 10, 2020, T.W., in a highly agitated state, threatened to kill his grandfather,

George Rains, and others in his household during a telephone call. In response to T.W.’s threat,

Rains ensured that the doors were locked, armed himself, and called the police to inform them of

the threat and the possible location of T.W.

        An officer was sent to locate T.W. The officer found T.W. near a medical center, where a

veterans’ clinic had been previously located. T.W. told the officer he was trying to get help.

However, as the officer approached, T.W. became agitated and told the officer that “satellites were

controlling [the officer’s] voice,” and he did not want to talk anymore. Verbatim Report of

Proceedings (VRP) (Mar. 4, 2021) at 32. When the officer got closer, T.W. “became very, very

aggressive” and told the officer “it was [T.W.’s] right to fight [the officer].” Id. But when T.W.
No. 55888-2-II


was within 10 feet of the officer, he attempted to flee. Additional officers arrived, and T.W. was

arrested.

II. LEGAL PROCEEDINGS

        The State charged T.W. with felony harassment. But the court dismissed T.W.’s felony

harassment charge without prejudice because T.W. was incompetent and unable to assist in his

defense due to a mental disease. Two weeks later, doctors at Western State Hospital (WSH),

Christine Collins and William Ehlers, petitioned for T.W. to be detained for 180 days for

involuntary treatment.

A. TESTIMONY

1. Arresting Officer and George Rains

        At the hearing on WSH’s petition, both the arresting officer and Rains testified consistent

with the facts above. Additionally, the State asked Rains, “At the time that [T.W.] called you and

made the death threat, were you in fear for your life?” VRP (Mar. 4, 2021) at 14. Rains replied,

“I was.” Id. However, after he had armed himself, Rains denied that he was afraid of T.W. being

able to kill him.

2. Dr. Collins

        Dr. Collins, a licensed psychologist, testified that she believed T.W. was gravely disabled

as a result of a behavioral disorder. T.W. met the “criteria for unspecified schizophrenia spectrum

and other psychotic disorder.” VRP (Mar. 4, 2021) at 38. T.W. suffered from recurring delusions

about satellites, including satellites controlling his feelings. Dr. Collins noted that T.W. has

“exhibited mood liability,” “disorganized speech,” and “circumstantial and tangential thought




                                                 2
No. 55888-2-II


processes.” Id. at 39. Furthermore, while there was some recent improvement, T.W also exhibited

behavioral dysregulation—cursing and yelling at staff and peers.

       According to Dr. Collins, T.W. had “some impaired insight” into his mental illness.

Id. at 42. T.W. had admitted that he has heard and seen things that others do not and had “reported

that the beliefs [about satellites] began around the time that he was in the military.” Id. at 40. But

T.W. had denied “all symptoms of mental illness other than PTSD-related symptoms” on multiple

occasions. Id. at 42. Dr. Collins also believed that T.W.’s medication had not relieved T.W. of

his delusions. T.W. told her that he had not seen or heard things that others do not “in a couple of

months,” but there was a note from as recently as a week before the hearing that T.W. had stated

that he believed he was on a satellite. Id. at 40.

       And even though T.W. was cooperative, he also displayed “some elusiveness when

answering questions.” Id. at 40-41. When asked to elaborate on his hallucinations, specifically

what he saw and heard that others did not, T.W. replied, “nothing important.” Id. at 41 (internal

quotation marks omitted). Being guarded, according to Dr. Collins, is associated with paranoia, a

symptom of schizophrenia.

       Dr. Collins thought that T.W. could make some rational decisions, but she was unable to

assess whether he was fully rational in all his decisions because he did not fully participate and

declined to interact in group discussions. Dr. Collins testified to notes indicating that T.W. was

guarded and did not want to fully answer questions. When asked about his beliefs about satellites

“for a while or a little bit of time or the question continues,” T.W. became frustrated and at one

point he abruptly left a session. Id. at 45.




                                                     3
No. 55888-2-II


       At the time of the hearing, T.W. was able to accomplish “activities of daily living.” Id. at

43. However, Dr. Collins was concerned about T.W. being released because he was not currently

connected with the Veteran’s Administration (VA) and if T.W. experienced a lack of medication

and treatment, then he “could potentially become behaviorally dysregulated and could

psychologically decompensate.” Id. at 48.

       Dr. Collins was also concerned that WSH had not yet verified whether T.W. could live

with his mother, as he planned.1 She was concerned about whether T.W. would be able to continue

taking his medication and support himself if he could not stay with his mother because T.W. had

no other plans.

       Dr. Collins also testified that T.W. had “deficiencies that would place him at risk of serious

physical harm if he were released today” because he did not have a verifiable plan. Id. at 43. She

was worried whether he would be able to continue taking his medication, have a place to live, or

care for himself. Dr. Collins was also concerned that T.W. would not continue taking his

medications because during interviews, T.W. indicated that the medications were not necessary

and they just made him tired, notwithstanding the fact that he recently reported he would keep

taking them. T.W. did tell Dr. Collins that he was open to getting treatment at the VA.

       Dr. Collins also believed that T.W. would commit acts similar to felony harassment if

released. Dr. Collins noted that although T.W. had denied any suicidal or homicidal ideations and




1
  After reviewing the record further, Dr. Collins acknowledged that four months prior to the
hearing T.W. had signed a release of information and that WSH had contacted T.W.’s mother who
confirmed that T.W. could live with her. Still, Dr. Collins explained when she reviewed the notes
from the prior month, there was no current release on file, so she did not know whether the past
release had expired or been revoked.


                                                 4
No. 55888-2-II


that he had not “behaviorally dysregulated to the point of needing seclusion or restraint,” he could

become frustrated and irritable “as evidenced by yelling, and ending meetings or conversations,

and walk[ing] away,” especially when asked about his symptoms related to delusions about

satellites. Id. at 46, 58. Additionally, Dr. Collins relied on incidents documented by the arresting

officer that T.W. had “allegedly made threats of violence related to the police about satellites,”

and there was another documented incident when T.W. “was upset and allegedly harmed himself

and threatened to harm his mother.” Id. at 46.

       Finally, recognizing T.W.’s ability to generally function, Dr. Collins supported T.W’s

release to a lesser restricted alternative involving monitored care. However, because no such

alternatives had been created or proposed, Dr. Collins recommended further inpatient treatment

consistent with the State’s petition.

3. T.W.’s Mother and T.W.

       T.W.’s mother testified, explaining that T.W. could live with her if he was released. T.W.’s

mother recognized that T.W. needed to continue taking his medication and that she was

“[a]bsolutely” willing to help him. VRP (Mar. 8, 2021) at 77-78. T.W.’s mother had contacted

the VA several times, but they had told her that T.W. needed to contact the VA, and T.W. could

not be enrolled until he came in.

       T.W. also testified, explaining he had been at WSH for almost nine months and he felt he

was ready to leave. T.W. felt that his emotions had stabilized, and he stated he would seek help if

he started feeling stressed.    T.W. was willing to stay with his mother until he could live

independently. Prior to being committed, T.W. had never received mental health treatment. But

at the hearing he testified that mental health treatment and counseling were important, he was



                                                 5
No. 55888-2-II


willing to remain on medication, and he would go straight to the VA to start receiving services if

released. T.W. admitted that he was “a little reserved” with Dr. Collins, but he had tried to answer

her questions truthfully and work with her. Id. at 89.

B. FINDINGS OF FACT & MOTION FOR REVISION

       The commissioner found that T.W. was gravely disabled “as a result of a behavioral health

disorder [and] manifests severe deterioration in routine functioning evidenced by repeated and

escalating loss of cognitive or volitional control over actions, [and] is not receiving such care as is

essential for health and safety.” Clerk’s Papers (CP) at 46. Additionally, the commissioner found

that T.W. had committed acts that constituted felony harassment and T.W. presented a substantial

likelihood of repeating similar acts.

       T.W. moved the superior court to revise the commissioner’s ruling, arguing that there was

insufficient evidence to establish that he was gravely disabled, committed a felonious act, or was

likely to repeat a similar act. The superior court denied the motion, adopting the commissioner’s

findings of fact and conclusions of law.

       T.W. appeals.

                                            ANALYSIS

       When a superior court receives a motion to revise a commissioner’s ruling, “the superior

court reviews both the commissioner’s findings of fact and conclusions of law de novo based upon

the evidence and issues presented to the commissioner.” State v. Ramer, 151 Wn.2d 106, 113, 86

P.3d 132 (2004). If the superior court denies the motion to revise, then the superior court adopts

the commissioner’s findings of facts and conclusions of law. Tedford v. Guy, 13 Wn. App. 2d 1,




                                                  6
No. 55888-2-II


12, 462 P.3d 869 (2020). If the superior court’s decision on revision is appealed, then we review

the superior court’s decision, not the commissioner’s decision. Ramer, 151 Wn.2d at 113.

       On sufficiency of the evidence challenges, we review the record to determine whether there

is sufficient evidence to support the superior court’s findings. Id. We will not overturn the superior

court’s findings, if the findings are supported by substantial evidence. In re Det. of LaBelle, 107

Wn.2d 196, 209, 728 P.2d 138 (1986). To commit someone for 90 or 180 days for being gravely

disabled “the State must prove its case by clear, cogent[,] and convincing evidence.” Id.; RCW

71.05.310. “[I]n other words, the findings must be supported by substantial evidence in light of

the ‘highly probable’ test.” Id. “Substantial evidence is ‘evidence in sufficient quantum to

persuade a fair-minded person of the truth of the declared premise.’ ” In re Det. of A.S., 91 Wn.

App. 146, 162, 955 P.2d 836 (1998) (quoting Holland v. Boeing Co., 90 Wn.2d 384, 390, 583 P.2d

621 (1978)), aff’d, 138 Wn.2d 898, 982 P.2d 1156 (1999). Furthermore, on sufficiency of the

evidence challenges, the evidence is read in a light most favorable to the prevailing party. In re

Det. of B.M., 7 Wn. App. 2d 70, 85, 432 P.3d 459 (2019).

I. GRAVELY DISABLED

       T.W. argues that there was insufficient evidence to support the findings that he was gravely

disabled.2 We disagree.




2
  T.W. asserts that even though the period of involuntary commitment may have ended by the time
of our review, his appeal is not moot. It is well established even if the treatment period has ended,
because prior commitments may be considered in future commitment proceedings, appeals of
involuntary commitment orders are not moot. In re Det. of M.K., 168 Wn. App. 621, 629-30, 279
P.3d (2012).


                                                  7
No. 55888-2-II


A. LEGAL PRINCIPLES

        An individual is “gravely disabled” if the individual “manifests severe deterioration in

routine functioning evidenced by repeated and escalating loss of cognitive or volitional control

over his or her actions and is not receiving such care as is essential for his or her health or safety.”

RCW 71.05.020(24)(b).3 Under this prong, the State may involuntarily treat individuals who, after

being released, stop taking their prescribed medication or drop out of therapy and their ability to

function independently deteriorates rapidly. LaBelle, 107 Wn.2d at 206. However, this does not

permit the State to involuntary commit an individual “solely because they are suffering from

mental illness and may benefit from treatment.” Id. at 207.

B. SUFFICIENT EVIDENCE TO SUPPORT COMMITMENT UNDER RCW 71.05.020(24)(b)

        Here, there was sufficient evidence to establish that it is highly probable that T.W. would

have deteriorated rapidly in the community and become unable to provide for his essential health

if released. Dr. Collins believed that T.W. had impaired insight into his illness. T.W. had denied

his symptoms at first and continued to minimize them, even though it appears he was still

experiencing delusions a week before the hearing.

        This impaired insight was further shown by T.W.’s reluctance to discuss his mental illness

with providers or in group settings. T.W. would become frustrated when pressed about his

delusions about satellites, and, at one point, he even walked out of a session. T.W. also had

exhibited a loss of cognitive and volitional control. And T.W. was still experiencing delusions




3
  RCW 71.05.020 has been amended since March 2021. LAWS OF 2021, ch. 264 § 20, ch. 263,
§ 11. These legislative amendments do not make any material changes to this case. Accordingly,
we cite to the most current version of the statute.


                                                   8
No. 55888-2-II


about satellites a week before the hearing. Without better insight into his illness, Dr. Collins was

concerned whether T.W. would discontinue his medications if released because, initially, T.W.

had indicated that he did not think he needed the medication and, closer to the hearing, he had

reported the medication was not helping.

       Accordingly, viewing the testimony in a light most favorable to the prevailing party, the

State, there was sufficient evidence to find that T.W. was gravely disabled.

II. FELONY-BASED CIVIL COMMITMENT

       T.W. argues that the superior court erred in finding there was sufficient evidence to

establish that he had committed acts constituting a felony and he was likely to repeat acts similar

to felony harassment. We disagree.

A. LEGAL PRINCIPLES

       Under RCW 71.05.280(3), an individual may be committed for 180 days if that individual

has been determined to be incompetent and criminal charges have been dismissed. The individual

must have committed acts that constitute a felony and also have a mental disorder that “presents a

substantial likelihood of repeating similar acts.” RCW 71.05.280(3).

       An individual is guilty of felony harassment if an individual threatens to kill another and

by their words or conduct places the victim in reasonable fear that the threat will be carried out.

RCW 9A.46.020; State v. C.G., 150 Wn.2d 604, 610, 80 P.3d 594 (2003).




                                                 9
No. 55888-2-II


B. ACTS THAT CONSTITUTE A FELONY

       T.W. argues that there were insufficient facts to prove his felony harassment charge

because there was no evidence that Rains was afraid that T.W.’s threat to kill would be carried out

due to Rains’ testimony that he was not afraid of T.W. once he armed himself. We disagree.

       The evidence shows that Rains was reasonably afraid that T.W. would carry out his threat

to kill. The State asked Rains whether T.W.’s threat caused Rains to be “in fear for your life.”

VRP (Mar. 4, 2021) at 14. Rains responded, “I was.” Id. Rains also took actions consistent with

his testimony: he armed himself, locked the doors, and contacted the police to give them T.W.’s

location. The evidence is sufficient to show that Rains was reasonably afraid that T.W. would

attempt to carry out his threat, and, thus, sufficient for the crime of felony harassment.4

C. SIMILAR ACTS

       Next, T.W. argues that there was insufficient evidence to establish that there was a

substantial likelihood that T.W. would repeat acts similar to felony harassment. We disagree.

       There was sufficient evidence that it was highly probable that there was a substantial

likelihood of T.W. repeating acts similar to felony harassment. Dr. Collins testified that she

believed T.W. was likely to repeat similar acts.        She based her opinion on two incidents

documented by the arresting officer and the fact that T.W. had harmed himself and threatened his

mother.




4
  T.W.’s argument that Rains was not fearful after arming himself is misplaced. Gauging the
reasonableness of fear for the crime of felony harassment only after the victim arms themselves
strains common sense.


                                                 10
No. 55888-2-II


       Dr. Collins’ ongoing concerns appeared rooted in T.W.’s poor insight into his illness. She

noted that T.W. had exhibited frustration by yelling, cursing, and walking away especially when

pressed about his thoughts about satellites. Dr. Collins noted that T.W. was still suffering from

delusions about satellites. There was also the possibility that T.W. would stop treatment upon

release and possibly decompensated again as a result because, according to Dr. Collins, T.W. did

not believe his medication was helping and he was reluctant to discuss his symptoms.

       At the time of T.W’s arrest, he was suffering from these delusions about satellites.

Considering the evidence of the continuation of these specific delusions, his reluctance to discuss

them, and the risk of discontinuing of treatment if released, there is sufficient evidence to support

Dr. Collins’ professional opinion, and the superior court’s finding, that there was a substantial

likelihood of T.W. repeating similar acts.

                                          CONCLUSION

       We conclude that there is sufficient evidence (1) to support the finding that T.W. was

gravely disabled and (2) to impose a felony-based civil commitment. Accordingly, we affirm the

superior court.




                                                 11
No. 55888-2-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    PRICE, J.
 We concur:



 GLASGOW, C.J.




 VELJACIC, J.




                                               12